DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejections - 35 USC § 112
2.       The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.--The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

3.    Claims 22-42 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 22 and 35 recite the term "optionally” which renders the claims indefinite because it is unclear whether the limitations following this term are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 22 and 35 recite the phrases “the signal continuously increases”, “signal remains unchanged”, “signal continuously decreases” and “signal falls below”. It is unclear whether said “increases”, “unchanged”, “decreases” and “falls” refer to a change in signal strength/amplitude, phase or something else.

Claims 24-34 and 36-42 are rejected based on dependency.
Therefore, the examiner comprehends the claims based on her best interpretations to the term in question.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 22, 24, 26-27, 29, 33, 35, 37 and 39-42 are rejected under 35 U.S.C. 103 as being unpatentable over Johanning (US 10568547 B1).
	Regarding claims 22 and 35, Johanning discloses a method, and an apparatus for practicing the method, for determining a time required for a Timed Up and Go Test and verifying a result obtained (col. 1, lines 56-61; col. 2, lines 29-32), the method comprises the steps of: furnishing distance measurement equipment that continuously measures (via the cameras 104 in Fig. 1) a distance from a subject in front of a chair to the chair (102 in Fig. 1) and forwards the distance to a controller (106 in Figs. 1 and 2) during a test (col. 5, lines 15-17; col. 10, lines 14-17 and 46-51; col. 13, lines 48-52); whether or not the signal, e.g. the distance, continuously increases in a first time range, i.e., moving forward, and optionally weather or not the distance remains unchanged, i.e. standing-by and turning around, within a range of measurement error, e.g. jitter associated with the tracked 
	Johanning does not mention explicitly: said distance is from the subject in front of a chair to a backrest of the chair.
	However, it is deemed that the feature in question relates to the way the cameras 104 are arranged/fixed with the chair and is considered mere design choices of the mounting location of the cameras in Johanning, which the skilled person would apply without inventive step depending on practical considerations and according to the dictates of the circumstances. It has been held that an obvious matter of engineering design choice is not patentably advanced.
	Regarding claims 24 and 37, Johanning discloses: wherein an external trigger signal causes an emission of the specified start signal and the start of the timekeeping, or that the timekeeping is started when a sensor (e.g., the ambient sensors 112, “The ambient sensors 112 can be utilized to collect data about the subject's ambulatory mobility”) placed in a seat surface of the chair detects a drop in pressure below a predetermined threshold value (col. 5, line 58 – col. 6, line 13).  

	Regarding claims 27 and 40, Johanning does not mention explicitly: wherein the test is considered incorrect if an increase of the signal exceeds a predetermined increase threshold, and/or if the signal) has readings corresponding to the distance of the chair from the wall or the obstacle or has measurements that exceed the distance from the Page 6 of 13Docket No. WBW-19723chair to the marking by a predetermined threshold value, and/or if none of the distance measurements of the signal) reaches a predetermined threshold value and the subject does not reach a turn-around area, and/or if the timekeeping reaches a maximum time without the test having terminated.  
	However, it is deemed the features in question relate merely to intended use of the assessment functions of the method/system taught by Johanning. Since Johanning requires specifically: “The TUG test is a measurement of the time in seconds for a person to rise from sitting from a standard arm chair, walk 3 meters at a normal pace, 
turn, walk back to the chair, and sit down” (col. 2, lines 47-51), it would have been obvious to one of ordinary skill in the art that, an operator would be able to conclude the test is considered incorrect, for example, by assessing if the timekeeping reaches a maximum time without the test having terminated. Moreover, Johanning mentions explicitly: the causes for the incorrectness of the test could include: “low test-retest reliability due to differences in the chair used, differences in the subject's footwear, the 
It has been held that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963).
Regarding claims 29 and 41, Johanning discloses: wherein prior to carrying out the test, disposing the distance measurement equipment on the chair and oriented from the backrest toward a seated subject (Fig. 1).  
	Johanning does not mention explicitly: said distance measurement equipment is disposed to the backrest of the chair.
	However, as discussed for claim 22 above, it is deemed that the feature in question relates to the way the cameras 104 are arranged/fixed with the chair and is considered mere design choices of the mounting location of the cameras in Johanning, which the skilled person would apply without inventive step depending on practical considerations and according to the dictates of the circumstances. It has been held that an obvious matter of engineering design choice is not patentably advanced.

	The examiner takes official notice that a distance measurement equipment determines the distance by means of ultrasonic or laser measurement is well known in the art. Since Johanning teaches the general condition of the distance measurement equipment (col. 5, lines 15-17), it establishes a prima facie case of obvious modification (MPEP 2144.04, IV.A, IV.B). Therefore, it would have been obvious to one of ordinary skill in the art to have modified the invention of Johanning, as intended use of the well-known distance measurement equipment, to arrive the claimed invention, which the skilled person would apply without inventive step depending on practical considerations and according to the dictates of the circumstances. The mere application of a known technique to a specific instance by those skilled in the art would have been obvious. See MPEP 2144.06.II.
6.	Claims 23, 25, 28, 36 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Johanning in view of Najafi et al. (US 20150272511 A1).
Regarding claims 23 and 36, Johanning discloses: wherein before the test is carried out (i.e., when the subject is sitting in the chair), the distance measurements (in the configuration shown in Fig. 1, the distance measurements must be around zero) fail to reach the lower threshold value (e.g., a predetermined small number which is greater than zero, defined to trigger the specified start signal and the timer for counting the TUG duration, see col. 2, lines 47-53); when the TUG test starts, the specified start signal is 
Johanning does not mention explicitly: only in an event that the distance measurements fail to reach the lower threshold value for a predetermined period of time, the TUG test starts and the specified start signal is emitted.
Najafi discloses a method for evaluating the results of movement tests that indicate the physical condition of a subject, wherein said tests including a TUG Test (para. 0022), comprising: measuring a movement signal (e.g., the signals from the accelerometer) indicating mobility of the subject (para. 0069), only in an event that the movement signal measurements fail to reach a lower threshold value for a predetermined period of time, the subject’s sitting-to-standing activity is confirmed (para. 0071).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Najafi’s teaching of confirming a sitting-to-standing postural transfer into the invention of Johanning to trigger the specified start signal. Doing so would allow to provide a mechanism for improving the accuracy of the test (Johanning, col. 2, line 61 – col. 3, line 4), which therefore enables long-term, autonomous, and real-time operation of the movement test (Najafi, para. 0025), which further provides information related to frailty status including non-frail, pre-frail, and frail, by identifying flopping, slowness, weakness, or exhaustion (Najafi, para. 0028).

Johanning does not mention explicitly: only if the distance measurements fall below the lower threshold value after exceeding another threshold value for a predetermined period of time, the test is terminated and the timekeeping is stopped.
Najafi discloses a method for evaluating the results of movement tests that indicate the physical condition of a subject, wherein said tests including a TUG Test (para. 0022), comprising: measuring a movement signal (e.g., the signals from the accelerometer) indicating mobility of the subject (para. 0069), only if the movement signal measurements fall below a lower threshold value after exceeding a threshold value for a predetermined period of time, the subject’s standing-to-sitting activity is confirmed (para. 0071).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Najafi’s teaching of confirming a postural transfer into the invention of Johanning to arrive at the claimed invention. Doing so would allow to provide a mechanism for improving the accuracy of the test (Johanning, col. 2, line 61 – col. 3, line 4), which therefore enables long-term, autonomous, and real-time operation of the movement test (Najafi, para. 0025), which further provides information related to frailty status including non-frail, pre-frail, and frail, by identifying flopping, slowness, weakness, or exhaustion (Najafi, para. 0028).
Regarding claim 28, Johanning discloses: wherein the chair is positioned with respect to the wall or the obstacle (Fig. 1).

The teaching of Najafi includes: an orientation of the subject’s movement with respect to a predetermined orientation (e.g., the frontal direction) is continuously monitored (para. 0055, 0057), and an error message is output and a measurement result is invalidated if there are changes in the orientation of the movement measurement equipment or deviations in the orientation of the movement measurement equipment by more than a threshold value from a predetermined orientation (para. 0080).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Najafi’s teaching of orientation measurement and assessment into the invention of Johanning to arrive at the claimed invention. Doing so would allow to provide a mechanism for improving the accuracy of the test (Johanning, col. 2, line 61 – col. 3, line 4), which therefore enables long-term, autonomous, and real-time operation of the movement test (Najafi, para. 0025), which further provides information related to frailty status including non-frail, pre-frail, and frail, by identifying flopping, slowness, weakness, or exhaustion (Najafi, para. 0028).
7.	Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Johanning in view of CONDON (US 20170154514 A1).
Regarding claim 34, Johanning does not mention explicitly: emitting a turn-around signal when the distance measurements of the distance measurement equipment exceed a predetermined distance.
	CONDON teaches emitting a turn-around signal when distance measurements of a distance measurement equipment exceed a predetermined distance (para. 0013, 0033).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate CONDON’s teaching of emitting a turn-around signal when the distance measurements of the distance measurement equipment exceed a predetermined distance into the invention of Johanning to arrive at the claimed invention, in order to ensure that the subject who moves too far away from the chair is alerted to turn around and return to the chair (CONDON, para. 0022). 

Allowable Subject Matter
8.	Claims 30-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcome the rejection set forth in sections 2-3 above in this Office Action.

Reasons for Allowance
9.	The following is a statement of reasons for the indication of allowable subject matter: 

The primary reason for the allowance of claim 31 is the inclusion of the limitation of: instructing the subject to get up after an end of the test is terminated and go behind the chair or leave a recording area of the distance measurement equipment, and then a correct position and/or orientation of the chair is checked again according to predetermined criteria, and the test is considered incorrect if the position and/or orientation of the chair to the wall does not meet the predetermined criteria.  It is this limitation found in the claim, as it is claimed in the combination that has not been found, taught or suggested by the prior art of record, which makes this claim allowable over the prior art.
 
Conclusion

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUQIN SUN whose telephone number is (571)272-2280.  The examiner can normally be reached on 9:30am-6:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/X.S/Examiner, Art Unit 2862            

/TOAN M LE/Primary Examiner, Art Unit 2864